Citation Nr: 0218277	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
February 1945, from November 1945 to February 1947 and 
from October 1947 to February 1948.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the issue on appeal have been 
obtained.

2.  The veteran has established entitlement to service 
connection for chronic obstructive pulmonary disease 
(COPD) secondary to nicotine dependence, evaluated as 100 
percent disabling, coronary artery disease with bypass 
graft secondary to nicotine dependence, evaluated as 60 
percent disabling, sinusitis, rhinitis and 
nasopharyngitis, evaluated as 10 percent disabling, 
duodenal ulcer, evaluated as 10 percent disabling, and 
tonsillitis, evaluated as noncompensably disabling.

3.  The veteran has permanent loss of use of both lower 
extremities with residuals of organic disease or injury 
due to the service-connected COPD and cardiovascular 
disorder which preclude locomotion except with the aid of 
braces, crutches, canes, or wheelchair. 

4.  The veteran is not blind in either eye and does not 
have anatomical loss or loss of use of both hands due to 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring 
specially adapted housing are met. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 2101(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.350, 3.809 (2002).

2.  The criteria for a certificate of eligibility for a 
special home adaptation grant have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 2101(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and 
that no further assistance to the appellant is required in 
order to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim. 

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which were effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record discloses that the November 2001 rating 
decision and the August 2002 statement of the case 
provided the veteran with the reasons and bases for denial 
of his claim.  In addition, the August 2002 statement of 
the case provided the veteran with the notice requirements 
of the VCAA.  In a statement from the veteran to the RO, 
dated May 11, 2001, the veteran indicated that he did not 
have any additional medical records to submit in support 
of his claim.  As such, the Board finds that the VA 
satisfied the duty to notify the appellant of the 
information and evidence necessary to substantiate his 
claim, and identified the evidence that VA was to acquire 
on his behalf as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

As noted in the preceding paragraphs, the Board finds that 
reasonable efforts have been made to assist the appellant 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In this 
regard, there are two medical opinions on file in support 
of the veteran's claim.  The appellant has not identified 
any evidence which has a bearing on this case that has not 
been obtained with respect to the issue on appeal.  As 
noted previously in this decision, the veteran indicated 
in a statement to the RO, dated May 11, 2001, that he did 
not have any additional records to submit in support of 
his claim.

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Factual Background

VA Forms 26-4555, Veteran's Application In Acquiring 
Specially Adapted Housing Or Special Home Adaptation 
Grant, dated in March and April 2000, reflect that the 
veteran reported that he was confined to a wheelchair 
ninety percent of the time due to his service-connected 
COPD and cardiovascular disorder.  He related that he was 
too weak to roll a non-motorized unit.  

VA fee basis examination reports, dated in March 2000 and 
May 2001, are of record.  A review of the March 2000 
report reflects that the examining physician indicated 
that the veteran had a long history of severe COPD, 
coronary artery disease, status-post artery bypass 
grafting, hypertension, congestive heart failure, and that 
he was status-post right parotid gland lymphoma with 
resection.  The examiner noted that the veteran required a 
wheelchair/electric scooter for ambulation and that he was 
unable to get in and out of a tub for bathing.  It was 
noted that the veteran had requested assistance in order 
to make his home wheelchair accessible and to install a 
sit down shower.  In a May 2001 report, the same examining 
physician concluded that the veteran was unable to 
ambulate unassisted for less than seventy five feet and 
that he was wheelchair bound because of his service-
connected COPD and service-connected cardiovascular 
disorder.  The examiner further opined that it was at 
least as likely as not that the veteran's condition meets 
the criteria for specially adapted housing (i.e., 
residuals of organic disease).  

Relevant law and regulations

Eligibility for financial assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if 
the veteran had active military, naval, or air service 
after April 20, 1898, has disability incurred or 
aggravated as a result of service, and is entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus, the anatomical 
loss or loss of use of one lower extremity, or (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or 
a wheelchair, or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one 
upper extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 C.F.R. § 
3.809 (a) and (b) (2002).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches 
or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2002).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran 
who served after April 20, 1898 who is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has 
not previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101(a); and is 
entitled to compensation for permanent and total 
disability which (1) is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands. 38 C.F.R. § 
3.809a (a) and (b) (2002).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.  Id.

Loss of use of a hand or a foot, for the purpose of 
special monthly compensation, will be held to exist when 
no effective function remains other than that which would 
be equally well served by an amputation stump at the site 
of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on 
the basis of the actual remaining function of the hand or 
foot, whether the acts of grasping, manipulation, etc., in 
the case of the hand, or of balance and propulsion, etc., 
in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of 2 major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches (8.9 cms.) or more, 
will be taken as loss of use of the hand or foot involved.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot. 38 C.F.R. § 4.63 (a), 
(b) (2002).

Analysis

The veteran contends, in essence, that he is entitled to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptation grant because his service-connected COPD and 
cardiovascular disorder which  were incurred in service 
and have resulted in him being confined to a wheelchair.

Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a).

As discussed above, the veteran's service-connected 
chronic obstructive pulmonary disease has been assigned a 
100 percent evaluation and his service-connected coronary 
artery disease with bypass graft has been assigned a 60 
percent evaluation.  Moreover, the RO has awarded special 
monthly compensation pursuant to 38 U.S.C.A. § 1114(s) 
(West Supp. 2002) based upon the aforementioned service-
connected disabilities and the respective evaluations.  
Review of the record also reveals that in an April 2001 
decision, the Board granted the veteran's claim for a 
total rating based upon individual unemployability due to 
service-connected disabilities based upon the severity and 
chronicity of the veteran's service-connected 
disabilities, effective from January 12, 1998. 

The evidence of record further establishes that the 
veteran's service-connected COPD and cardiovascular 
disorder cause the veteran to have loss of use of both 
lower extremities.  The May 2001 VA fee basis examination 
report indicates that the examining physician concluded 
that the veteran was unable to ambulate unassisted for 
less than 75 feet and that he was wheelchair bound due to 
his service-connected COPD and cardiovascular disorder.  
It was the examiner's further opinion in May 2001 that it 
was as likely as not that the veteran's condition met the 
criteria for specially adapted housing (i.e., residuals of 
organic disease).

The provisions of 38 C.F.R. § 4.63 (2002) indicate that 
loss of use of the foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable 
prosthetic appliance.  The determination will be made on 
the basis of the actual remaining function of the foot.  
See 38 C.F.R. § 4.63. In the present case, the Board finds 
that the medical evidence establishes that the veteran has 
no effective function remaining in both feet.  As noted 
above, the March 2000 and May 2001 VA basis examination 
reports indicate that the VA examiner concluded that the 
veteran was wheelchair bound and that he was only able to 
ambulate unassisted for less than seventy five feet.  
Thus, the Board finds that the medical evidence of record 
establishes that the veteran has no effective function 
remaining in his feet and loss of use of the feet has been 
established.

The Board also finds that there is probative evidence 
which establishes that the veteran's service-connected 
disabilities, which cause the loss of use of the feet, are 
permanent.  In this regard, the Board granted the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities in 
April 2001, effective January 12, 1998. 

Thus, the Board finds that the VA fee basis examination 
reports establish that the veteran has loss of use of both 
lower extremities with residuals of organic disease or 
injury which preclude unassisted locomotion.  There is no 
other conflicting medical evidence of record.  The Board 
concludes that the veteran has met the requirements to 
receive assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a), and the appeal is granted to 
that extent.

Entitlement to special home adaptation grant under the 
provisions of 38 U.S.C.A. § 2101(b).

The Board finally finds that the veteran does not meet the 
requirements for entitlement to a special home adaptation 
grant under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a.

As discussed above, the Board found that the veteran is 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  The provisions of 38 C.F.R. § 3.809a (a) 
indicate that if a veteran is eligible for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 
3.809, he is not eligible for special home adaptation 
grant.  See 38 C.F.R. § 3.809a (a).  Thus, the 
requirements of 38 C.F.R. § 3.809a(a) are not met.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, the 
claim must be denied because of a lack of entitlement 
under the law] .

Further, the veteran has not met the requirements of 38 
C.F.R. § 3.809a (b).  The medical evidence of record, 
which has been discussed in detail above, does not 
establish that the veteran is entitled to compensation for 
a permanent and total disability due to blindness in both 
eyes with 5/200 visual acuity or less, and the veteran 
does not appear to so contend.  The evidence of record 
shows that the veteran does not have a service-connected 
disability affecting the eyes and that the veteran is not 
blind.  The medical evidence of record further shows that 
the veteran does not have anatomical loss or loss of use 
of both hands due to service-connected disabilities.  
Thus, there is not loss of use of both hands, and any loss 
of use of the left hand has not been attributed to a 
service-connected disability.

In summary, for the reasons and bases expressed above the 
Board finds that the criteria for entitlement to a 
certificate of eligibility for assistance in acquiring a 
special home adaptation grant are not met and, therefore, 
the veteran's claim is denied.  38 U.S.C.A. § 2101(b) 
(West 1991); 38 C.F.R. § 3.809a (2002).


ORDER

Entitlement to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is granted.

Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant under 38 
U.S.C.A. § 2101(b) is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

